*350Opinion by
Johnson, J.
This protest involved seven entries on seven aircraft: Entry No. 2682 on aircraft No. 19134, entry No. 3587 on aircraft No. 18196, entry No. 5009 on aircraft No. 44792, entry No. 4785 on aircraft No. 12978, entry No. 2927 on aircraft No. 15567, entry No. 3926 on aircraft No. 12945, and entry No. 397 on aircraft No. 45332. At the trial, plaintiff abandoned the protest, insofar as it covered entry No. 397 on aircraft No. 45332, because it was untimely as to that entry. From the testimony and the official papers, which were received in evidence, the aircraft were flown to Canada together with parts for assembly therein. When they were returned, entries were made covering the airplanes and parts. The airplanes and such parts as were identified by the collector as American products were allowed free entry and the balance was assessed with duty. Counsel for the plaintiff abandoned the claim for free entry as to all the items described on entries 2682, 3587, 5009, 4785, 2927, and 3926, as set forth in schedules “A,” “B,” “C,” “D,” “E,” and “F,” respectively, attached to and made a part of the decision. In accordance with stipulation of counsel that the remaining items were manufactures or products of the United States, having been returned to the United States after having been exported, without having been advanced in value or improved in condition, and that all of the applicable customs regulations had been complied with, the claim of the plaintiff was sustained as to said items. As to the items described in said schedules “A” to “F,” inclusive, and as to the items in entry 397, the protest, having been abandoned, was overruled.